El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Francisco J. Santos, farmacéutico, demandó a “El An-cora”, una sociedad de seguros, en cobro del importe de la póliza de Emilio E. Durán, que le fué cedida. La demandada alegó que la demanda no aducía hechos suficientes para de-terminar una causa de acción. La excepción fué declarada con lugar y, dictada sentencia, el demandante apeló seña-lando en su alegato un solo error, el cometido, a su juicio, por la corte al declarar con lugar la excepción previa.
En la demanda se alega que el 8 de febrero de 1924 le fué entregada a Durán su póliza expedida de acuerdo con los estatutos de la sociedad demandada cuyo artículo 30, dice:
“Quedan excluidos del beneficio de la Pensión y cancelada la Póliza o Certificado correspondiente, cuando ocurra, entre los sus-criptores, un accidente de quinta clase (muerte) causada por tuberculosis pulmonar dentro del primer año de inscrito contado a' par-tir de la fecha del certificado de inscripción.”
Se alega además que Durán falleció el 20 de julio de 1924 a consecuencia de tuberculosis pulmonar, según el cer-tificado del Dr. Yordán Pasarell. Y se alegaj por último, que si bien lo expresado en su certificado por el doctor Yor-dán Pasarell es verdad, no es toda la verdad pues la muerte fué “a consecuencia, según informes, de una severa cistitis liemorrágica con intenso tenesmo vesical, acelerada, en su proceso patológico,' por una total debilidad orgánica deter-minada por la probable existencia de una infección bacilar pulmonar sub-aguda, así como por la acción patológica directa de una infección tuberculosa prostética y renal de que padecía. ’ ’
*404Después de citar en su alegato numerosa jurisprudencia tendente a establecer la regla de que cuando una póliza sea susceptible de varias interpretaciones, debe aceptarse aquella que le dé validez, debiendo preferirse de dos interpretacio-nes igualmente justificadas, una a favor de la compañía y otra a favor del asegurado, la que favorezca a éste, se ex-presa el apelante así:
“La póliza ele aseguro en este caso tiene una excepción a favor del asegurador, exonerándole de responsabilidad y anulando la pó-liza, si el asegurado muere en determinado período de tiempo, de tuberculosis pulmonar. La misma póliza da derecho, según se alega en la demanda, al asegurado, a percibir la indemnización completa, dentro del mismo período de tiempo si su muerte fuere ocasionada por cualquier •otra enfermedad.
“Si la muerte es ocasionada por tuberculosis pulmonar única-mente, la póliza es clara: no hay indemnización.
“Si la muerte- es ocasionada por cualquier otra enfermedad, la póliza es también clara: hay indemnización.
“Pero si la muerte es producto de dos o más causas determi-nantes, simultáneas, concomitantes, directas, acopladas, relacionadas, conjuntas, y una de estas causas es la tuberculosis pulmonar, (ex-cepCTÓN a PAVOR del asegurador), y las demás causas, tan directas como la anterior, son otras enfermedades (estipulaciones a pavor del asegurado) entonces la póliza no es clara, porque mientras el asegurador tiene derecho a no indemnizar por la causalidad de la excepción, (tuberculosis pulmonar), el asegurado tiene derecho a la indemnización por las demás causales (en este caso la cistitis hemo-rrágica, el tenesmo vesical intenso y la tuberculosis prostática y renal que se alegan en la demanda).”
No estamos conformes. No bay duda alguna en este caso. No habían transcurrido aún seis meses después de expedida la póliza, cuando el asegurado, que la había cedido al demandante, murió de tuberculosis pulmonar, según certi-ficación médica que el propio demandante acepta que dice la verdad, y, siendo ello así, el artículo 30 de los Estatutos de la sociedad demandada es aplicable.
La confusión que trata de. introducirse por virtud de la alegación de la cistitis, de la debilidad orgánica y de la *405tuberculosis renal, como concansas de la muerte, desaparece en cuanto se penetra con sano juicio en la verdad del caso. No existen aquí dos interpretaciones igualmente justas. Sólo hay una. La que dió la corte de distrito al declarar la ex-cepción con lugar y desestimar finalmente la demanda. Duran, el asegurado que cedió su póliza al demandante, murió de tuberculosis pulmonar. Si el terrible bacilo invadió otras partes de su cuerpo y vino como consecuencia la debilidad orgánica y la cistitis, no es ello base para concluir que Du-rán no muriera de tuberculosis pulmonar.

Debe confirmarse la sentencia rectirrida.